Citation Nr: 0531584	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for reflex sympathetic 
dystrophy.



REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from March 1975 to 
December 1978.

This appeal arises from a rating decision issued in June 2000 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania, that 
determined that a claim of entitlement to service connection 
for reflex sympathetic dystrophy (hereinafter referred to as 
RSD) was not well grounded.  The veteran appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

In May 2001, the Board remanded the case to the RO for 
additional development.  In the introduction portion of the 
Remand, the Board referred to the RO for development a claim 
of entitlement to service connection for a neurologic or 
vascular disorder.  The Board found this issue to be 
inextricably intertwined with the issue on appeal.  See May 
2001 Remand, action paragraph 5.  In a May 2005 rating 
decision, the VAROIC denied the claim of entitlement to 
service connection for a neurological or vascular disorder.  
A notice of disagreement has not been received in response to 
the denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of further action that will be required.


REMAND

In its May 2001 remand, the Board asked that a VA physician 
who, in January 2000 had provided a favorable nexus opinion, 
and then in May 2000 signed an unfavorable opinion, to 
reconcile the two.  The claims file reflects that the VA 
physician is no longer available.  Therefore, this request 
could not be fulfilled.  

The Board also requested that the veteran be examined by a 
board of two physicians with RSD expertise.  In June 2001, 
the veteran advised the RO that he would soon undergo 
hospitalization and asked the RO to schedule the examination 
either very soon, or else arrange for an examination at that 
hospital.

The RO then scheduled the veteran for an April 8, 2003, 
examination; however, on April 1, the veteran notified the RO 
that he was hospitalized and could not attend.  

In June 2003, the RO attempted to obtain medical opinions 
from two VA neurologists.  The neurologists agreed that the 
question of whether the veteran had RSD was beyond their 
areas of expertise, and recommended obtaining a 
rheumatologist's opinion and further recommended supportive 
diagnostic tests, such as guanethidine test and phentolamine 
test. 

A June 3, 2004, VA consultation report authored by an 
osteopath reflects a long, strange history of a pain syndrome 
initially diagnosed as a skin erythema of unknown origin.  
The impression was a history of a diagnosis of RSD of the 
bilateral lower extremities, but no sign of a current 
diagnosis of RSD.  

The record does not reflect that the veteran has been 
evaluated by a rheumatologist or that the recommended testing 
was conducted.  Although the most recent supplemental 
statement of the case indicates that the June 2003 
examination was conducted by a neurologist and a 
rheumatologist, the examination report does not indicate that 
a rheumatologist was involved, and concludes with the 
recommendation that the case be referred to a rheumatologist.  
VA has an obligation to undertake specialist examinations and 
testing recommended by a VA examiner.  Hyder v. Derwinski, 1 
Vet. App. 221 (1991).

Accordingly, this claim is REMANDED for the following:

1.  The veteran should be afforded an 
examination by a rheumatologist.  The 
rheumatologist should review the claims 
files, examine the veteran, and determine 
the nature of any neurologic disorder, 
vascular disorder, or rheumatologic 
disorder such as RSD.  All indicated 
clinical tests should be performed.  For 
any neurologic, vascular, or 
rheumatologic disorder found, the 
physician or physicians making that 
diagnosis should offer an opinion 
addressing whether it is at least as 
likely as not (50 percent or greater 
probability) that the disorder had its 
onset during active military service or 
is otherwise attributed to any incident 
of active military service.  

2.  If the veteran is unable to report 
for an examination, the claims files 
should be referred to a rheumatologist to 
obtain the necessary opinions. 

3.  After all development has been 
completed; the RO or AMC should re-
adjudicate the issue of entitlement to 
service connection for RSD.  If the 
benefit sought cannot be granted, the RO 
or AMC should issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if 
otherwise appropriate.

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See U.S.C.A. §§ 5109B, 7112.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


